       Case 1:20-cv-03677-LGS-KHP Document 229 Filed 03/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                  3/4/2021
MOJO NICHOLS, et al.,

                                                Plaintiffs,             20-CV-3677 (LGS) (KHP)

                             -against-                                   Post-Conference Order

NOOM INC., et al.,

                                                Defendants.

-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Consistent with the telephonic case management conference held on March 4, 2021 in

the above-captioned matter, the parties are directed and advised as follows:

Scheduling:

         A telephonic case management conference is hereby scheduled to take place on

March 23, 2021 at 10:00 a.m. Counsel for the parties are directed to call (866) 434-5269;

access code: 4858267 at the scheduled time.

         Further, the conference previously scheduled to take place on April 8, 2021 in this case

is hereby adjourned to April 13, 2021 at 11:00 a.m. Counsel should also use the dial-in

information outlined above for this conference.

Motion for Clarification

         Plaintiffs will be permitted to submit a declaration in support of their motion to clarify

the Court’s orders regarding the production of hyperlinks. (See ECF No. 214.) As noted on the
      Case 1:20-cv-03677-LGS-KHP Document 229 Filed 03/04/21 Page 2 of 2




record, Plaintiffs must submit this supplemental declaration by no later than March 8, 2021.

Once received, the Court will issue a ruling on this motion in due course.

Additional Directives

       As discussed, in order to accelerate the production of documents, counsel for Noom

should investigate whether Noom’s already-designated custodians can easily identify

documents that are likely responsive to Plaintiffs’ discovery requests, prior to application of

search terms. To the extent that these custodians can identify any such documents that can be

efficiently collected and produced, Noom should endeavor to prioritize their review and

production.

       Further, the deadline for finalizing search terms is March 23, 2021. The parties should

prioritize this over additional custodians because additional custodians can be added later, if

reasonable to add them. The parties shall be prepared to report on a proposed prioritization of

topics from custodians that will be reviewed and produced on a rolling basis and an anticipated

timeline for the production of those documents at the March 23, 2021 conference.

       The parties are directed to the conference transcript for other rulings and directives of

the Court.

       SO ORDERED.

Dated: New York, New York
       March 4, 2021


                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge



                                                 2
